[image00013.jpg] 
Exhibit 10.1
 

 
ASSET PURCHASE AND SALE AGREEMENT


THIS ASSET PURCHASE AND SALE AGREEMENT (“Agreement”) is made on April 24, 2015
between NET D CONSULTING, INC., a Nevada Corporation, with its principal place
of business at 1122 E. Lincoln Ave. Suite 203, Orange, California, 92865
hereinafter the "Seller" and GAWK, INC., a Nevada Corporation with its principal
place of business at 5300 Melrose Ave Suite 42, Los Angeles, California, 90038
hereinafter the "Buyer".
 
IN CONSIDERATION of the mutual covenants and agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:
 
1. Purchase of Assets.
Seller shall sell to Buyer and Buyer shall purchase from Seller, on the terms
and conditions set forth in this Agreement, all of the owned property of Net D
Consulting, Inc. as determined by a complete inventory and accounting to be
taken; all of the fixtures, equipment, and other tangible assets of Net D
Consulting, Inc. as shown on the attached inventory; and the goodwill, and all
other intangible assets of the Business. (Exhibit A).
This Agreement expressly excludes the following from the purchase of assets: 1)
Accounts Receivable and 2) all equipment and furniture located at Net D’s
principal place of business.
This purchase and sale is limited to the assets specifically set forth in this
Agreement, and Buyer shall not assume any liabilities of Net D Consulting, Inc.
or its individual shareholders, directors, officers, affiliates, creditors,
parent or subsidiary companies, if any.
 
2. Purchase Price.
In consideration for the sale and transfer of said assets, Buyer hereby agrees
to pay Seller as follows:





· $500,000.00 (Five Hundred Thousand Dollars),

· 2 (Two) shares of the company’s Series C Preferred stock, and

· 40,000,000 (Forty Million) shares of the company’s common stock.


Web: http://gawk.com
 [image00014.jpg]
Email: info@gawk.com
 [image00014.jpg]
Phone: (888) 754-6190

--------------------------------------------------------------------------------

[image00013.jpg] 


3. Payment of Purchase Price; Effect of Default on Note


On date of closing this Agreement, Buyer shall deposit the sum of $150,000.00 in
the escrow described in Paragraph 4. If no escrow has been established, _Buyer
agrees to pay Seller the amount of $150,000.00 by bank cashier’s check or
federal wire transfer in immediately available funds.
The remainder of the purchase price, $350,000.00, Buyer shall be delivered as a
note to the Seller. Said Note and its terms are contained in Exhibit “B”,
attached hereto and incorporated herein by reference.
IT IS EXPRESSLY UNDERSTOOD BY THE BUYER AND SELLER THAT ANY DEFAULT ON THE
PAYMENT TERMS CONTAINED IN THE NOTE ATTACHED HERETO AS EXHIBIT “B” SHALL GIVE
THE SELLER THE RIGHT OF IMMEDIATE TO TERMINATE THIS AGREEMENT, AND THAT SUCH
RIGHT SHALL INCLUDE RETENTION OF ANY CASH PAID UP TO THE TIME OF THE DEFAULT. IT
IS FURTHER AGREED THAT THIS PROVISION REPRESENTS THE RANGE OF ACTUAL DAMAGES
THAT THE PARTIES ANTICIPATE WOULD FLOW FROM A BREACH.
4. Closing and Escrow.



 
a.
The Closing date shall be May 01, 2015, provided there are no unforeseen delays.
Closing shall not be later than 5 calendar days after the designated closing
date, unless a further extension is agreed upon in writing between the Buyer and
Seller. If any of the parties intend to have a title company or escrow agent
close the transaction, the parties shall mutually agree upon such company or
agent with costs to be split between parties. The costs of Escrow are separate
and apart from the Purchase Price. Both the Buyer and Seller shall submit all
documentation and other information requested by title company/escrow agent
needed to close the transaction. The parties shall fix a date and time with the
title company/escrow agent to close the transaction.
 
b.
On the Closing date the inventory, equipment, and fixtures to be transferred
will be located at 1122 E. Lincoln Ave. Suite 203, Orange, California, 92865 and
will not be removed without the written consent of the Buyer. Buyer and Seller
expressly acknowledge that there are no equipment or fixtures to be transferred
under this Agreement.



5. Representations by Seller.
Seller covenants and represents:
Web: http://gawk.com
 [image00014.jpg]
Email: info@gawk.com
 [image00014.jpg]
Phone: (888) 754-6190

--------------------------------------------------------------------------------

[image00013.jpg] 
a.
That Seller is the sole owner of the Assets with full right to sell or dispose
of it as Seller may choose, and no other person has any claim, right, title,
interest, or lien in, to, or on the Business or Assets.
   
b.
That Seller does not know, or have reason to know, of any matters, occurrences,
or other information that has not been disclosed to Buyer and that would
materially and adversely affect the assets purchased by Buyer or its conduct of
the business involving such assets and specifically has no knowledge of
undischarged obligations affecting the Assets being sold under this Agreement.
     
c.
That there are presently and will be at the time of closing, no liens or
security interests against the property and Assets being transferred herein.
   
d.
Consents. No consent from or other approval of a governmental entity, board of
directors, or any other person is necessary in connection with the execution of
the Agreement, or the consummation by Seller of the Assets by Buyer in the
manner previously conducted by Seller.
     
e.
Inventory. The Inventory is merchantable and fit for its intended use and is
free of any material defects in workmanship. The finished goods Inventory is of
a type, quantity, and quality usable and salable in the ordinary course of
business.
       
f.
Payment of Taxes. Seller represents and warrants that Seller has paid, or will
arrange for the full payment of, all taxes owed by Seller on account of the
Business.
   
g.
Insurance. At the time of signing this Agreement, the Seller will provide the
Buyer with a copy of the most current insurance policy covering the Business
and/or the Assets sold. Buyer has the option to assume the insurance policy
subject to insurance company approval.
   
h.
Licenses. Permits and Consents. There are no licenses or permits currently
required by the Seller for the satisfaction of the sale of Assets or this
Agreement, or Seller has obtained the proper licenses or permits in order to
effectuate this Agreement.
         
i.
Litigation. There are no actions, suits, proceedings, or investigations pending
or, to the knowledge of the Seller, threatened against or involving Seller or
brought by Seller or affecting any of the purchased property at law or in equity
or admiralty or before or by any federal, state, municipal, or other
governmental department, commission, board, agency, or instrumentality, domestic
or foreign, nor has any such action, suit, proceeding, or investigation been
pending during the 24-month period preceding the date hereof; and Seller is not
operating its business under or subject to, or in default with respect to, any
order, writ, injunction, or decree of any court of federal, state, municipal, or
governmental department, commission, board, agency, or instrumentality, domestic
or foreign.


Web: http://gawk.com
 [image00014.jpg]
Email: info@gawk.com
 [image00014.jpg]
Phone: (888) 754-6190

--------------------------------------------------------------------------------

[image00013.jpg] 
 
j.
Compliance with Laws. To the best of its knowledge, Seller has complied with and
is operating its business in compliance with all laws, regulations, and orders
applicable to the business conducted by it, and the present uses by the Seller
of the purchased property do not violate any such laws, regulations, and orders.
Seller has no knowledge of any material present or future expenditures that will
be required with respect to any of Seller's facilities to achieve compliance
with any present statute, law, or regulation, including those relating to the
environment or occupational health and safety.
       
k.
Disclosure. No representation or warranty by the Seller contained in this
Agreement, and no statement contained in any certificate or other instrument
furnished or to be furnished to Buyer pursuant hereto, or in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of a material fact or omits or will omit to state any material fact that is
necessary in order to make the statements contained therein not misleading.
     
l.
Liabilities. Seller has as of the purchase date and shall have on the closing
date no liabilities of any kind whatsoever, contingent or otherwise.
   
m.
Environmental Affidavit. Seller will provide an affidavit certifying that there
presently is not, nor ever has been, any dumping or storage of toxic, Superfund,
or hazardous wastes on the premises.

 
6. Covenants of Seller.
The Seller covenants with the Buyer as follows:


a.
The Bill of Sale to be delivered at the closing date will transfer all the
Assets enumerated in Exhibit A free and clear of all encumbrances and will
contain the usual warranties;
   
b.
Seller assumes all risk of loss, damage, or destruction to the Assets subject to
this Agreement until the closing. If the Assets are damaged or lost prior to
Closing such that their valuation is affected, Seller agrees to negotiate in
good faith a reasonable reduction in the Payment Purchase Price to account for
the lost value of the Assets.

 
Web: http://gawk.com
 [image00014.jpg]
Email: info@gawk.com
 [image00014.jpg]
Phone: (888) 754-6190

--------------------------------------------------------------------------------

[image00013.jpg] 
7. Buyer’s Representations, Warranties, and Covenants
Buyer represents and warrants that it has full authority and approval to enter
into this Agreement and to effect all of the transactions contemplated to be
performed by Buyer in this Agreement, and covenants that it will make all
payments and perform all such actions as required of it by this Agreement.
8. Indemnification Provisions.
It is agreed by and between the parties that the Seller shall jointly and
severally indemnify and hold Buyer and its assigns harmless from any and all
claims of any nature whatsoever, including without limitation:


a.
Tort claims; Any creditor claims; and
       
b.
Any claims that may be made hereinafter on account of federal and state
franchise taxes, Social Security taxes, sales taxes, unemployment taxes, and all
other taxes of whatever nature or form on account of the operation of Business
ending on and accruing up to the closing date; and;
       
c.
Any claims for wages, vacation, sick pay, or fringe benefits claimed by Seller's
employees for periods prior to the closing date. Seller shall furnish Buyer with
a list of all Business's employees, full- and part-time, their current rate of
compensation, and fringe benefits, for purposes of disclosure. Buyer makes no
warranties or guaranties regarding employment of any of Seller's employees.

 
9. Inventory of Assets.
A complete inventory of the stock in trade, merchandise, and other tangible
assets to be sold and purchased under this Agreement shall be taken on April 30,
2015 by Scott Kettle. Buyer and Seller expressly acknowledge that there are no
tangible assets contemplated by this Agreement, and that said inventory may be
suspended by initialing here. ________Buyer   ______________Seller
Web: http://gawk.com
 [image00014.jpg]
Email: info@gawk.com
 [image00014.jpg]
Phone: (888) 754-6190

--------------------------------------------------------------------------------

[image00013.jpg] 
10. Bulk Sales Compliance.
The Seller shall comply with bulk sales legislation.
 
11. Schedules.
Schedules and other documents attached or referred to in this Agreement are an
integral part of this Agreement.
 
12. Entire Agreement.
This Agreement constitutes the sole and only agreement between Buyer and Seller
respecting the Business or the sale and purchase of it. This Agreement correctly
sets forth the obligations of Buyer and Seller to each other as of its date. Any
additional agreements or representations respecting the Business or its sale to
Buyer not expressly set forth in this Agreement are null and void, unless
otherwise required by law. Both parties agree to waive rights as to any
conflicting laws which may nullify this Agreement to the full extent allowable
by law.
 
13. Conditions Precedent of Buyer and Seller.
The obligations of the Buyer hereunder are subject to the conditions that on or
prior to the closing date:


a.
Representations and Warranties True at Closing. The representations and
warranties of the Seller and of the Buyer contained in the Agreement or any
certificate or document delivered pursuant to the provisions hereof or in
connection with the transactions contemplated hereby shall be true on and as of
the closing date as though such representations and warranties were made at and
as of such date, except if such representations and warranties were made as of a
specified date and such representations and warranties shall be true as of such
date.
   
b.
Seller's and Buyer’s Compliance with Agreement. The Seller and Buyer shall have
performed and complied with all agreements and conditions required by this
Agreement to be performed or complied with by it prior to or at the closing of
the Agreement.
     
c.
Resolutions and Seller's and Buyer’s Certificate. The Seller shall have
delivered to the Buyer, and the Buyer shall have delivered to the Seller, copies
of the resolutions of the board of directors of the Seller and Buyer,
respectively, authorizing the transactions contemplated herein, with such
resolutions to be certified to be true and correct by its secretary or assistant
secretary, together with a certificate of an officer of the Seller and an
officer of the Buyer, dated the closing date, certifying in such detail as the
Buyer and or Seller may request to the fulfillment of the conditions specified
in subparagraphs (a) and (b) above.
   


Web: http://gawk.com
 [image00014.jpg]
Email: info@gawk.com
 [image00014.jpg]
Phone: (888) 754-6190

--------------------------------------------------------------------------------

[image00013.jpg] 
d.
Injunction. On the closing date, there shall be no effective injunction, writ,
preliminary restraining order, or any order of any nature issued by a court of
competent jurisdiction directing that the transactions provided for herein or
any of them not be consummated as herein provided.
     
e.
Approval of Proceedings. All actions, proceedings, instruments, and documents
required to carry out this Agreement, or incidental thereto, and all other
related legal matters shall have been approved by counsel for the Buyer.
       
f.
Casualty. The purchased Asset(s) or any substantial portion thereof shall not
have been adversely affected in any material way as a result of any fire,
accident, flood, or other casualty or act of God or the public enemy, nor shall
any substantial portion of the purchased property have been stolen, taken by
eminent domain, or subject to condemnation. If the Closing occurs hereunder
despite such casualty as a result of the waiver of this condition by Buyer, the
Seller shall assign or pay over to the Buyer the proceeds of any insurance or
any condemnation proceeds with respect to any casualty involving the purchased
property that occurs after the date hereof.
   
g.
Adverse Change. There shall have been between the purchase date and the closing
date no material adverse change in the assets or liabilities or in the
condition, financial or otherwise, or in the business, properties, earnings, or
net worth of Seller or Buyer.

 
13. Arbitration.
In the event the parties are not able to resolve any dispute between them
arising out of or concerning this Agreement, or any provisions hereof, whether
in contract, tort, or otherwise at law or in equity for damages or any other
relief, then such dispute shall be resolved only by final and binding
arbitration pursuant to the Federal Arbitration Act and in accordance with the
American Arbitration Association rules then in effect, conducted by a single
neutral arbitrator and administered by the American Arbitration Association in a
location mutually agreed upon by the parties. The arbitrator's award shall be
final, and judgment may be entered upon it in any court having jurisdiction. In
the event that any legal or equitable action, proceeding or arbitration arises
out of or concerns this Agreement, the prevailing party shall be entitled to
recover its costs and reasonable attorney's fees. The parties agree to arbitrate
all disputes and claims in regards to this Agreement or any disputes arising as
a result of this Agreement, whether directly or indirectly, including Tort
claims that are a result of this Agreement. The parties agree that the Federal
Arbitration Act governs the interpretation and enforcement of this provision.
The entire dispute, including the scope and enforceability of this arbitration
provision shall be determined by the Arbitrator. This arbitration provision
shall survive the termination of this Agreement.
Web: http://gawk.com
 [image00014.jpg]
Email: info@gawk.com
 [image00014.jpg]
Phone: (888) 754-6190

--------------------------------------------------------------------------------

[image00013.jpg] 


14. Costs and Expenses.
Except as expressly provided to the contrary in this Agreement, each party shall
pay all of its own costs and expenses incurred with respect to the negotiation,
execution and delivery of this Agreement and the exhibits hereto.
 
15. Miscellaneous Provisions.


a.
Applicable Law, Jurisdiction and Venue. This Agreement shall be construed under
and in accordance with the laws of the State of California. Any action arising
from the terms and conditions of this agreement shall be brought in a court of
competent jurisdiction in the State of California, County of Orange.
   
b.
Parties Bound. This Agreement shall be binding on and inure to the benefit of
the parties to this Agreement and their respective heirs, executors,
administrators, legal representatives, successors and assigns as permitted by
this Agreement.
     
c.
Legal Construction. This Agreement shall be construed as to effectuate the
intended purpose of the Agreement. In the event any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal, or unenforceable in any respect, this Agreement shall be modified to
otherwise effectuate the sale under the original intentions of the Parties. This
may include striking the invalid, illegal, or unenforceable provision as if they
had never been contained in this Agreement, or modifying the invalid, illegal or
unenforceable provisions to make them compliant without modifying the original
purpose of the Parties. This Agreement is subject to the waiver and release of
any of its requirements, as long as the waiver or release is in writing and
signed by the party to be bound, but any such waiver or release shall be
construed narrowly and shall not be considered a waiver or release of any
further, similar, or related requirement or occurrence, unless expressly
specified.
   
d.
Amendments. This Agreement may be amended by the Parties only by a written
agreement.
     
e.
Attorneys' Fees. Should any arbitration or litigation be commenced between the
parties to this Agreement concerning the rights and duties of either party in
relation to the Business or this Agreement, the prevailing party in the
arbitration or litigation shall be entitled to (in addition to any other relief
that may be granted) a reasonable sum and attorneys' fees in the arbitration or
litigation, which sum shall be determined by the court or other person presiding
in the arbitration or litigation or in a separate action brought for that
purpose.


Web: http://gawk.com
 [image00014.jpg]
Email: info@gawk.com
 [image00014.jpg]
Phone: (888) 754-6190

--------------------------------------------------------------------------------

[image00013.jpg] 
 
f.
 
Notices. All notices or other communications shall be in writing and shall be
personally delivered or, if mailed, sent to the following relevant address or to
such other address as the recipient party may have indicated to the sending
party in writing:

 
IF TO SELLER:
Christopher G. Hall
President
1122 E. Lincoln Ave.
Suite 203
Orange, Ca. 92865
chris@netdinc.com

IF TO BUYER:
Scott Kettle
5300 Melrose Ave.
Suite 42
Los Angeles, Ca. 90038
sk@gawkinc.com

Any such notice shall be deemed given as of the date as personally delivered,
sent by fax or e-mail, or mailed, if mailed by certified or registered mail,
return receipt requested, or sent by FedEx, overnight mail, or a similar
service. If otherwise mailed, the notice shall be deemed given as of the earlier
of the fourth business day after mailing or actual receipt.
IN WITNESS, the parties have executed this Agreement as of the day and year
first written above:
 
Date:                                                                                                     
PURCHASER:
 Gawk, Inc.


 By: /s/ Scott Kettle
 Name: Scott Kettle
 Title: Its Chairman and CEO
 
 
Date:                                                                                                      
SELLER:
 Net D Consulting, Inc.
 
                                                                                                      
        By: /s/ Chris Hall
                                                                                                              
Name: Chris Hall 
                                                                                                              
Title: Its President and Secretary
 
 
 
 
Web: http://gawk.com
 [image00014.jpg]
Email: info@gawk.com
 [image00014.jpg]
Phone: (888) 754-6190